DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 04/13/2021 has been received and entered.  Claims 1-10 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s submitted prior art, Li et al., CN 105223747.
Regarding claim 6, Li et al. disclose a liquid crystal display (LCD) device (figs 1-3) comprising:
. an array substrate 232
. an opposite substrate 231
. a liquid crystal layer 235 
. a plurality of connection pins 233a arranged at intervals on the array substrate 

. wherein the array substrate comprises a substrate and a driving circuit (e.g. thin film transistor, according to an active matrix LCD), and one end of each of the connection pins 233a is located in the bonding region (e.g. left side of 233a where its bending), and another end of each of the connection pins 233a extends to and be electrically connected to the driving circuit (e.g., right side of 233b extended over the substrate 232) and the flexible circuit board 22 are bended and fixed to a side of the array substrate 232 away from the opposite substrate 231 (see fig. 3).
Li et al., however, do not disclose a transparent flexible film on the array substrate.  One of ordinary skill in the art would be able to merely find how to form a flexible film over an array substrate to improve a connection to a driving circuit from a display region.  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to employ a flexible film over the Li et al. array substrate for a connection improving.
Re claim 7, Li et al do not explicitly the polyimide transparent flexible film. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form a polyimide transparent flexible film, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
Re claim 8, the modification to Li et al. would result a via hole on the transparent flexible film (e.g., driving wiring connecting driving circuit 21 from pin 233a thru via hole, under sealant 234).      

Re claim 10, wherein a material of the connection pin is indium tin oxide (ITO).  It should be noted that ITO material is a well-known material for electrode/connecting pin.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests alone or in combination that a manufacturing method of a liquid crystal display device comprising a combination of various steps as claimed more specifically the step of forming a transparent flexible film on the array substrate, wherein the transparent flexible film comprises a first region and a second region arranged in sequence, removing a portion of the array substrate corresponding to the second region of the transparent flexible film, the steps of removing a portion of the opposite substrate corresponding to the second region of the transparent flexible film such that the bonding region of the transparent flexible film is beyond an edge of the array substrate and removing a portion of the second region of the transparent flexible film except the bonding region, and bending the one ends of the connection pins in the bonding region of the transparent flexible film and the flexible circuit board to be fixed to a side of the array substrate away from the opposite substrate to obtain the liquid crystal display device as set forth in claim 1.
Claims 2-5 are allowed by virtue of their dependency.

Response to Arguments
Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive.
Applicant’s argument is that Li  discloses the connecting piece 233a are merely positioned at the lateral side of the array substrate 232 but not extended to the side of the array substrate 10 away from the opposite substrate 30. The Examiner is not convinced by this argument since the same is true of the Li et al. connecting piece 233a (Applicant’s connection pins) as stated above.
Accordingly, claims 6-10 stand rejected in view of Li et al..

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871